DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sergio Filice on June 14, 2022.

The application has been amended as follows: 

1.           (Currently Amended) An aircraft, comprising:
                             a fixed wing portion; 
                             a foldable wing tip defining a foldable wing tip chord length; and
                             a hinge interface to pivotally couple the foldable wing tip and the fixed wing portion, the hinge interface to transition between the foldable wing tip and the fixed wing portion, the hinge interface having a first hinge and a second hinge defining a hinge axis that is substantially parallel to a fuselage centerline, the hinge axis positioned closer to the foldable wing tip than the fixed wing portion, the hinge interface including a latch interface defining a latch axis adjacent the hinge axis and positioned between the hinge axis and the fixed wing portion, each of the first hinge and the second hinge having a first dimension in a spanwise direction and a second dimension in a chordwise direction, the first dimension being greater than the second dimension, the second hinge positioned adjacent a midpoint of the foldable wing tip chord length and the first hinge being positioned fore of the second hinge.
              
9.           (Currently Amended) The aircraft of claim 1, wherein the latch axis is substantially parallel relative to the hinge axis, the hinge axis being spaced from the latch axis by a distance of approximately between 0.25 meters (0.83 feet) and 0.40 meters (1.31 feet).

15.         (Currently Amended) An aircraft, comprising:
                             a wing having a fixed wing portion and a foldable wing tip; and
                             a hinge interface to pivotally couple the foldable wing portion to the fixed wing portion, the hinge interface to transition between the fixed wing portion and the foldable wing tip, the hinge interface including:
                                           a first hinge and a second hinge defining a hinge axis substantially parallel to a fuselage centerline; 
                                           a first wing rib and a second wing rib spaced from the first wing rib to define the first hinge, the first wing rib and the second wing rib having a dimensional length, the hinge axis positioned between the foldable wing tip and a midpoint of the dimensional length, the first wing rib to support a first hinge pin and the second wing rib to support a second hinge pin, each of the first wing rib and the second wing rib having a longitudinal axis to extend between the foldable wing tip and the fixed wing portion in a direction substantially perpendicular to the fuselage centerline of the aircraft[[.]] ; and
                                           a latch interface defining a latch axis positioned between the hinge axis and the fixed wing portion.

19.         (Currently Amended) An aircraft comprising:
                             a first wing having a first fixed portion, a first hinge interface, and a first foldable portion; and
                             a second wing having a second fixed portion, a second hinge interface, and a second foldable portion, the first wing and the second wing to provide a first wingspan when the first foldable portion and the second foldable portion are in extended positions, the first wing and the second wing to provide a second wingspan when the first foldable portion and the second foldable portion are in folded positions, the first wingspan being greater than approximately 65 meters and the second wingspan being less than approximately 65 meters, the first foldable portion to rotate about a first hinge axis and the second foldable portion to rotate about a second hinge axis, the first and second hinge axes being substantially parallel to a fuselage centerline, the first foldable portion having a first latch axis adjacent the first hinge axis and the second foldable portion having a second latch axis adjacent the second hinge axis, the first and second latch axes being substantially parallel to the fuselage centerline, the first hinge axis positioned closer to the first foldable portion than the first latch axis, and the second hinge axis positioned closer to the second foldable portion than the second latch axis.

24.         (Currently Amended)  An aircraft, comprising:
                             a fixed wing portion; 
                             a foldable wing tip defining a foldable wing tip chord length; 
                             a transition portion to couple the fixed wing portion and the foldable wing tip; 
                             a hinge interface to pivotally couple the foldable wing tip and the fixed wing portion, the hinge interface defining a hinge axis that is substantially parallel to a fuselage centerline, the hinge axis offset relative to a centerline of the transition portion, the hinge axis positioned closer to the foldable wing tip than the fixed wing[[.]] portion; and
                             a latch interface defining a latch axis adjacent the hinge axis closer to the fixed wing portion than the foldable wing tip.

27.         (Currently Amended)     The aircraft of claim 24, wherein the is substantially parallel relative to the hinge axis, the latch axis positioned only between the hinge axis and the fixed wing portion.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The present invention is drawn to a hinge arrangement for a foldable winglet on an aircraft. The hinges and ribs and latches are taught by Lassen (US 9481446). Lassen does not teach a hinge axis closer to the wing tip than the fixed wing portion. Fox (US 20130292508) teaches a hinge axis closer to the wing tip than the fixed wing portion, however, Fox does not teach the hinge axis being parallel to the fuselage axis, also it would not be obvious to modify Lassen with the hinge axis location of Fox, as Fox uses a different method of rotation involving a moment arm. King (US 11155330) teaches a movable wing tip portion where the hinge axis is closer to the wing tip than the fixed wing portion, however, King does not teach a latch axis adjacent the hinge axis and closer to the fixed wing portion, nor would it be obvious to make this modification. Therefore, independent claims 1, 15, 19, and 24 are allowed as well as the subsequent dependent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647